                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 Inventergy LBS, LLC,                                       Case No. 1:19-cv-00365-MN
         Plaintiff,

         v.

 Whistle Labs, Inc.,

         Defendant.




                      STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Inventergy LBS,

LLC (“Inventergy”) and Defendant Whistle Labs, Inc. (“Whistle Labs”) stipulate to dismiss all

claims by Inventergy against Whistle Labs made therein with prejudice to re-filing the same.

        It is further stipulated and agreed that all costs and expenses relating to this litigation

(including attorney and expert fees and expenses) shall be borne solely by the party incurring the

same.

Dated: May 6, 2019                                   Respectfully submitted
                                                     /s/ Timothy Devlin
                                                     Timothy Devlin
                                                     Delaware Bar No. 4241
                                                     DEVLIN LAW FIRM LLC
                                                     1306 N. Broom Street, 1st Floor
                                                     Wilmington, DE 19806
                                                     302-449-9010
                                                     tdevlin@devlinlawfirm.com

                                                     Isaac Rabicoff
                                                     (Pro Hac Vice Motion to be Filed)
                                                     RABICOFF LAW LLC
                                                     73 W Monroe St
                                               Chicago, IL 60603
                                               773-669-4590
                                               isaac@rabilaw.com

                                               Kenneth Matuszewski
                                               (Pro Hac Vice Motion to be Filed)
                                               RABICOFF LAW LLC
                                               73 W Monroe St
                                               Chicago, IL 60603
                                               773-669-4590
                                               kenneth@rabilaw.com

                                               Counsel for Plaintiff, Inventergy LBS, LLC
                                               /s/ Amy Michele Dudash
                                               Amy Michele Dudash
                                               Morgan Lewis & Bockius LLP
                                               1007 Orange Street
                                               Suite 501
                                               Wilmington, DE 19801
                                               302-574-7293
                                               amy.dudash@morganlewis.com
                                               Counsel for Defendant Whistle Labs, Inc.




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on May 6, 2019.

                                                  /s/ Timothy Devlin
                                                  Timothy Devlin
